DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowed because a search of the prior art of record fail to anticipate or render obvious step of transmit a MU-MIMO setup frame to a group of responder STAs comprising at least a first responder STA and a second responder STA, wherein the MU-MIMO setup frame indicates first antennas for MU-MIMO transmissions from the STA to the first responder STA and second antennas for MU-MIMO transmissions from the STA to the second responder STA and transmit first MU-MIMO transmissions to the first responder STA based on the indication of the first antennas and second MU-MIMO transmissions to the second responder STA based on the indication of the second antennas.
The closest art presented were U.S. PGPub. No. 20200160614 to Chen et al., where disclose the device procedure for finding optimal antenna configuration in MU-MIMO communication system.
For claims 2-10 and 12-20, they depend on claims 1 and 11 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov